Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13-17, 19-23, 25  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VEIJALAINEN et al (US 2022/0021469)
Regarding claim 1, 7, 14, 20, VEIJALINEN discloses a network control system/semiconductor apparatus/non-transitory computer readable medium/method (VEIJALINEN: ¶213) comprising: 
a sensor interface to obtain data from a plurality of sensors (VEIJALINEN: ¶47, Fig. 13, SDF-interface, obtain data from a plurality of sensors through a sensor feed); 
a first subsystem comprising a plurality of distributed short-term memory modules , each short-term memory module associated with a wireless communication device (VEIJALINEN: ¶81, Fig. 5, Fig. 6, multiple distributed DFAs (the plurality of DFAs equivalent to first subsystem) with short-term memories 624’s which are associated with at least different physical device such as AP which are connected to the UEs (equivalent to the wireless communications device)), the first subsystem to adjust a communications parameter for one or more of the wireless communication devices based on data from one or more of the plurality of sensors (VEIJALINEN: ¶47, Fig. 17, ¶120, DFA performs adjustments to communication/network parameters of the network by sending the live data to the AI algorithm which, in turn, sends the adjustments to the network based on the live data); and 
a second subsystem coupled to the sensor interface and to the first subsystem comprising a processor, the processor including one or more substrates and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, (VEIJALINEN: ¶103, Fig. 15, Fig. 17, ¶202, ¶212, computer run AI algorithm 1510, the computer implemented by the programmable logic and integrated circuit) the logic coupled to the one or more substrates to: 
determine, via a neural network, a prediction of future performance of a wireless network based on a state of a network environment, wherein the state of the network environment includes information from the first subsystem and location information about the wireless communication devices and other objects in the network environment (VEIJALINEN: ¶47, ¶52, ¶54, Fig. 15, Fig. 17, predict a future performance of the wireless network based on a state of the network’s physical environment; the data management+the AI algorithm+network model (equivalent to the second subsystem); this subsystem has historic data regarding the network and objects, UEs/APs and their locations; it also gets information from the first subsystem ); and 
determine a change in network configuration to improve a quality of communications in the wireless network based on the prediction of future performance of the wireless network (VEIJALINEN: ¶103, ¶47, determine changes/modifications to the network and perform these changes by sending commands in step 1524; this determination is based on predictions of future network performances).

Regarding claim 2, 8, 15, VEIJALINEN discloses network control system of claim 1, wherein to determine a change in network configuration to improve a quality of communications in the wireless network the logic coupled to the one or more substrates is to adjust one or more network parameters (VEIJALINEN: ¶54, ¶74, adjusting parameters of the network), and wherein the one or more network parameters includes one or more of an increase in transmission power by one of the wireless communication devices or a change in an access point to be connected to the one of the wireless communication devices (VEIJALINEN: ¶105, ¶118, handover and power control to increase the transmit power of wireless communication devices including the APs and UEs ).

Regarding claim 3, 9, 16, 21, VEIJALINEN discloses network control system of claim 1, wherein the first subsystem comprises a short-term subsystem and the second subsystem comprises a long-term subsystem (VEIJALINEN: ¶81, Fig. 5, Fig. 6, multiple distributed DFAs (the plurality of DFAs equivalent to first subsystem) with short-term memories 624’s which are associated with at least different physical device such as AP which are connected to the UEs (equivalent to the wireless communications device); Fig. 17, ¶126, Fig. 20, long short-term memories ), and wherein the information from the first subsystem is to include one or more received signal strength indication (RSSI) maps (VEIJALINEN: ¶109, ¶50, received signal strength indicator and a location which is equivalent to an RSSI map for the respective device;), each RSSI map associated with a channel state between an access point and one of the wireless communication devices (VEIJALINEN: ¶50-51, the signal level (in terms of received signal strength indicator) is associated with the signal between UE and BTS), and wherein the prediction of future performance of the wireless network comprises a prediction of future RSSI values based on determined relationships between the RSSI maps and object locations relative to the access point and the wireless communication devices (VEIJALINEN: ¶54, the prediction of future performance of the network is based on prediction of the future signal level (measured in terms of the receives signal strength indicator) and corresponding UE/AP pair communicating through that signal).

Regarding claim 4, 10, 17, 22-23  VEIJALINEN discloses network control system of claim 3, wherein the system is to track a plurality of the wireless communication devices and a plurality of the other objects (VEIJALINEN: ¶151, ¶50, tracking objects and UE and APs’ locations), and wherein the prediction of future performance of the wireless network includes a prediction of future attenuation in RSSI associated with a tracked moving object relative to the access point and a tracked one of the wireless communication devices (VEIJALINEN: ¶151, ¶50, tracking objects and UE and APs’ locations; ¶46, ¶55, ¶52,  future KPI (including pathloss) is predicted based on the RSSI map (i.e. location and RSSI combination)).


Regarding claim 6, 13, 19, 25,  VEIJALINEN discloses network control system of claim 3, wherein the logic coupled to the one or more substrates is further to: receive additional channel state information (VEIJALINEN: ¶55, channel state information is received from a plurality of DFA’s therefore, a plurality of CSI’s are received); and determine one or more of a positioning of one or more of the objects in the network environment or a prediction of future quality of service (QoS) for the wireless network (VEIJALINEN: ¶103, ¶116-117, predict performance in terms of KPIs and QoS).


Allowable Subject Matter
Claims 5, 11, 18, 24, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5, 11, 18, 24, VEIJALINEN discloses network control system of claim 3 as above. However, VEIJALINEN or any other prior art of record, alone or in combination, does not teach  the logic coupled to the one or more substrates is further to: receive a of time-stamped RSSI maps, wherein each of the plurality of time-stamped RSSI maps is associated with an object location, a time of day, a day of year, and one or more of temperature or humidity levels within the network environment; generate a plurality of generic path loss models based on the plurality of time-stamped RSSI maps; and record a sequence of events that cause a significant drop in RSSI; wherein to determine a change in network configuration is based on the plurality of generic path loss models and the sequence of events.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892 Attached
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461